GLD-097                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-4136
                                      ___________

                                    PHILLIP QUINN,
                                                        Appellant

                                            v.

     JOHN DOE SERGEANT DIETMAN; I. NICKUM, Correctional Officer, SCI
     Smithfield; JOHN DOE SHULTZ, Lieutenant SCI Smithfield Corr. Inst.; MD
          CHRISTINA DOLL, Doctor, SCI Smithfield Medical Department
                    ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. Civil No. 08-cv-01087)
                      District Judge: Honorable William J. Nealon
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   January 28, 2011
           Before: AMBRO, CHAGARES AND NYGAARD, Circuit Judges

                           (Opinion filed February 15, 2011 )
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Phillip Quinn, an inmate at the State Correctional Institute at Huntington, appeals

from District Court orders granting summary judgment in favor of the defendants in this

pro se civil rights action. For the following reasons, we will summarily affirm.
                                              I.

       Quinn’s complaint arises out of a fall, and the subsequent medical care that he

received, that occurred while Quinn was an inmate at the State Correctional Institute at

Smithfield. He alleges that, in July 2006, he was returning to his prison block after

having been held in the prison’s Restricted Housing Unit. He was assigned to a second-

level cell; however, because of previously sustained injuries, he claimed that he needed a

cell on the first level. He informed a prison guard of this need, and the guard called

defendant Dr. Doll. Doll informed the guard that Quinn had no cell-placement

restrictions, and the guard ordered Quinn to carry his belongings up the stairs to his cell.

Quinn produced a medical form, which stated that he could not lift anything weighing

more than ten pounds. He asked for assistance in carrying his belongings, which

consisted of several boxes that, together, weighed more than ten pounds, but was

informed by the guard that he had to carry the items himself. When Quinn asked to speak

to another officer, he was told that he would be sent back to the Restricted Housing Unit

if he did not transfer his belongings within ten minutes. Quinn attempted to carry his

belongings up the stairs, but lost his balance and fell, sustaining several injuries.

       Quinn was taken to the prison’s medical department, where he was seen by Doll.

Although Quinn alleges that one of the guards told Doll that Quinn was faking his injury,

he admits that Doll took his history, inquired as to the cause and extent of the injury, and

observed Quinn as she asked him to move parts of his body. Doll asked Quinn to walk

back to his cell, but Quinn refused. Doll admitted Quinn to the infirmary and ordered

that he continue to take the pain medications that had been prescribed for his previous


                                               2
injuries. Quinn remained in the infirmary for a few days, where he was examined by

another doctor and x-rayed. All of the tests were negative.

       In June 2008, Quinn filed a complaint pursuant to 42 U.S.C. § 1983. He named as

defendants three prison guards, alleging that they had violated his constitutional rights by

ordering him to carry his belongings up the stairs. He also named Doll, alleging that she

was deliberately indifferent to his serious medical needs, and that she intentionally

inflicted emotional distress upon him.

       The District Court awarded summary judgment in favor of the prison guards on

the basis of Quinn’s failure to exhaust his administrative remedies. The District Court

also awarded summary judgment in favor of Doll because it found that there was no

genuine issue of material fact for either the Eighth Amendment claim or the state-law

claim. Quinn appealed.

                                             II.

       We have jurisdiction to hear this appeal. 42 U.S.C. § 1291. When reviewing a

district court’s grant of summary judgment, we exercise plenary review, viewing the facts

in the light most favorable to the nonmoving party. Dee v. Borough of Dunmore, 549

F.3d 225, 229 (3d Cir. 2008). Summary judgment is proper, and the moving party is

entitled to judgment as a matter of law, where, viewing the evidence in the light most

favorable to the nonmoving party and drawing all inferences in favor of that party, no

genuine issue of material fact exists. Fed. R. Civ. P. 56(c); Kaucher v. County of Bucks,

455 F.3d 418, 422-23 (3d Cir. 2006). Summary action is warranted if an appeal presents

no substantial question. LAR 27.4; I.O.P. 10.6.


                                             3
                                                  III.

       A.     The Claim Against the Prison Guards

       The Prison Litigation Reform Act prohibits an inmate from bringing a civil rights

suit alleging specific acts of unconstitutional conduct by prison officials until the inmate

exhausts available administrative remedies. 42 U.S.C. § 1997e(a). “[E]xhaustion is

mandatory under the PLRA and [. . .] unexhausted claims cannot be brought in court.”

Jones v. Bock, 549 U.S. 199, 211 (2007). Pennsylvania’s Inmate Grievance System, DC-

ADM 804, outlines a three-step grievance process: (1) an initial grievance must be

submitted to the grievance coordinator within fifteen days of the events upon which the

claims are based, see DC-ADM 804, Part VI.A.8; (2) an appeal of adverse decisions must

be made to the prison’s facility manager or superintendent, see DC-ADM 804, Part VI.C;

and (3) a final appeal must be made to the Office of Inmate Grievances and Appeals

(OIGA), see DC-ADM 804, Part VI.D.

       In support of their summary judgment motion, the defendants submitted evidence

to show that, on July 11, 2006, Quinn filed a grievance about the events in question. The

grievance was rejected on July 18, 2006. Quinn timely appealed to the prison’s

superintendent, and the appeal was denied on July 28, 2006. Quinn responded by writing

a letter to the superintendent, but he did not appeal to the OIGA, as is required by DC-

ADM 804, Part VI.D. Quinn went on to file three more grievances. All three were

rejected, and Quinn did not appeal any of them.

       Quinn argues that the prison officials prevented him from exhausting his remedies

because they would not respond to his appeals. This assertion is contrary to the record,


                                              4
which indicates that prison officials responded to Quinn’s grievances and appeal in a

timely manner. Quinn claims that he never received a response to his letter to the

superintendent; however, Quinn was required to appeal to the OIAG. Quinn offers no

evidence to contradict the defendants’ assertion that he failed to utilize all three tiers of

the grievance system, and he offers no evidence to show that prison officials prevented

him from doing so. Thus, we conclude that the District Court properly granted summary

judgment to the prison guard defendants.

       B.     The Claims Against Doll1

       Although Doll examined Quinn and ordered that he be further observed in the

infirmary, Quinn alleges that she was deliberately indifferent to his serious medical

needs. A prisoner making an Eighth Amendment claim must show that (1) the alleged

deprivation is “objectively, sufficiently serious,” and (2) the defendant acted with

“deliberate indifference to inmate health or safety.” Farmer v. Brennan, 511 U.S. 825,

834 (1994) (internal quotations and citations omitted). When a prisoner receives medical

treatment and disputes the adequacy of that treatment, we are reluctant to second guess

the doctor’s medical judgment. Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir. 2004). Mere

disagreements between the prisoner and the treating physician over medical treatment do

not rise to the level of “deliberate indifference.” See Boring v. Kozakiewicz, 833 F.2d

468, 473 (3d Cir. 1987).



1
       Quinn did not follow the three-tier grievance process for his complaint against
Doll, either. However, in rejecting his grievance, the grievance coordinator wrote, “I find
no evidence to support your claim thus I find merit [sic] to your grievance.” Because we


                                               5
       Here, Quinn alleges that Doll relied on the prison guard’s claim that Quinn was

faking his injuries. However, Quinn’s medical records indicate that Doll examined him.

Although she found no evidence of injuries, she ordered that he be admitted him to the

infirmary and his pain medication be continued. While in the infirmary, Quinn was

examined by a different doctor and further tests were conducted. Quinn makes a vague

claim that Doll forged his medical records, but at his deposition he confirmed that he had

been treated as his records indicate. Even assuming that Quinn’s injury was sufficiently

serious to satisfy the first prong of Farmer, he cannot establish that Doll acted with

deliberate indifference.

       Quinn’s state-law claim warrants little discussion. In Pennsylvania, a plaintiff

making a claim of intentional infliction of emotional distress must show that “the conduct

[is] so outrageous in character, and so extreme in degree, as to go beyond all possible

bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized

society.” Hoy v. Angelone, 720 A.2d 745, 754 (Pa. 1998). We agree with the District

Court that Doll’s treatment of Quinn did not rise to this level.

                                                  IV.

       Accordingly, we conclude that this appeal presents no substantial question, and we

will affirm the decision of the District Court.




find that Quinn’s claims against Doll are meritless, as discussed below, we need not
consider whether Quinn properly exhausted these claims.


                                              6